ORDER

JAMES W. KITCHENS, Justice.
¶ 1. This matter came before the Court on the Joint Motion to Place an Attorney on Disability Inactive Status. The Court finds that Connie M. Easterly is not capable of practicing law at present, and that she voluntarily has agreed to transfer to disability inactive status pursuant to Rules 17-24 of the Mississippi Rules of Discipline.
¶ 2. IT IS THEREFORE ORDERED that the Joint Motion To Place Attorney on Disability Inactive Status is granted and that the Mississippi license of Connie M. Easterly to practice law is hereby transferred to disability inactive status pursuant to Rules 17-24 of the Mississippi Rules of Discipline.
¶ 3. IT IS FURTHER ORDERED that Connie M. Easterly is not permitted to practice law while on Disability Inactive Status as set forth in Rule 24 of the Mississippi Rules of Discipline.
SO ORDERED.